Citation Nr: 0211581	
Decision Date: 09/09/02    Archive Date: 09/19/02

DOCKET NO.  00-18 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for major depressive 
disorder.

2.  Entitlement to an earlier effective date for the 
assignment of an increased rating for bronchial asthma.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from November 1970 to 
September 1971.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas.  

The issue of entitlement to an earlier effective date for the 
assignment of an increased rating for bronchial asthma will 
be addressed in the Remand that follows this decision.  


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claim.   

2.  The veteran's major depressive disorder is related to 
active service.


CONCLUSION OF LAW

The veteran's major depressive disorder was incurred in 
service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.303 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that this matter has already 
been developed pursuant to the guidelines recently 
established in the recently enacted Veterans Claims 
Assistance Act of 2000, 38 U.S.C.A. § 5103A (West Supp. 2001) 
(VCAA).  In this regard, the record already contains multiple 
opinions regarding the etiology of the veteran's major 
depressive disorder, and in view of the Board's decision to 
grant the claims, the Board finds that the veteran can not be 
prejudiced by the Board's actions in proceeding to address 
the issues on appeal without further development.  

The Board has carefully reviewed the evidence of record as it 
pertains to this claim and initially agrees with the RO's 
observations regarding apparent discrepancies between 
assumptions made in proffered medical opinions and what was 
actually contained in the veteran's service medical records.  
However, even in the face of such discrepancies, the Board 
finds that in-service statements of occupational 
dissatisfaction and "run-around" reminding the veteran of 
earlier deprivations together with several uncontradicted 
medical opinions linking major depressive disorder to service 
are sufficient to warrant the grant of service connection for 
major depressive disorder.  

More specifically, while May 1971 service medical records 
reflect a finding of no true depression, there is an 
indication that the veteran's position as a radarscope 
watcher was very much to his displeasure.  The record also 
reflects that major depressive disorder was diagnosed at the 
time of the veteran's Department of Veterans Affairs (VA) 
mental disorders examination in March 1997.  At the time of 
that examination, the examiner did not opine an etiology for 
this disorder.

In a June 1998, private psychologist D. A. opined that while 
the veteran's depressive cycle was probably formed in 
childhood, it stood to reason that the condition would have 
been exacerbated by service, in that the veteran reported a 
pattern that conformed to the effort-rejection-depression 
pattern.  In D. A.'s opinion, such an experience would almost 
certainly aggravate and worsen a preexisting depressive 
disorder.

In his personal hearing in May 1998, the veteran testified 
that his symptoms of depression initially began two days 
after the beginning of boot camp.  He also noted 
disappointment he experienced over being trained for an 
occupation other than that which he had been promised by his 
recruiter.

A January 1999 medical report from psychologist A. M. 
reflects that this examiner evaluated the veteran over a 
period of 30 sessions during 1985, and that it was her 
opinion that the veteran's experience in the military was 
extremely negative and was a major factor in his current 
chronic depressive condition.

A February 1999 VA psychiatric consultation reflects the 
veteran's report of depression since 1971.  

A subsequent medical report from psychologist D. A., dated in 
February 1999, reaffirms his position that the veteran's 
depression did not preexist service but that his negative 
experience in the military aggravated his depressive disorder 
beyond its natural progression.

In a written statement from January 2000, the veteran's 
mother indicated that her son went into the service believing 
that he would be trained in a manner that did not occur.  

A February 2000 medical statement from psychologist A. M. 
reflects that after her review of the veteran's psychiatric 
records since his time in the military, it was her opinion 
that the veteran's depressive disorder was at least as likely 
to or likely to have had its onset in military service.

In summary, the Board finds that a current diagnosis of major 
depressive disorder and the opinions of psychologists D. A. 
and M. A. linking that current disability to events and 
circumstances in service are at least sufficient to place the 
evidence in equipoise as to a relationship between the 
veteran's major depressive disorder and service.  The Board 
further notes that the critical issue in this matter is not 
whether the veteran's comments in service about getting the 
"run-around" were sufficient to support a diagnosis on 
their own but rather whether such manifestations were linked 
by someone with medical expertise to current disability.  
Here, the record contains supporting medical opinions that 
have not been disputed by contrary medical opinion.  Thus, 
the Board finds that service connection for major depressive 
disorder is warranted.

ORDER

The claim for service connection for major depressive 
disorder is granted.


REMAND

The RO has characterized a claim submitted by the veteran as 
whether an August 19, 1977 claim for an increased evaluation 
is still open.  The Board finds that the proper issue to be 
considered is entitlement to an earlier effective date for 
the assignment of an increased evaluation for the veteran's 
bronchial asthma.  The veteran has not been informed of the 
laws and regulations regarding that issue.  

Accordingly, the case is REMANDED to the RO for the following 
action: 


The RO should readjudicate the claim as 
entitlement to an earlier effective date 
with application of all appropriate laws 
and regulations.  If the determination is 
unfavorable to the veteran, a statement 
of the case should be provided to him.  
An appropriate period of time should be 
allowed for response.



Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate. 

The veteran has the right to submit additional evidence and 
argument on the matters that the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

The purpose of this REMAND is to comply with due process 
considerations.  No inference should be drawn regarding the 
final disposition of this claim as a result of this action.


		
	N. W. BENJAMIN
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

